Exhibit 10.13
 
Executive Severance Arrangements
 
Onvia’s Board of Directors approved a severance package in July 2010 for the
then executives of the Company, including Irvine Alpert, Naveen Rajkumar and
Cameron Way. Upon termination of employment with Onvia without cause or by the
executive for good reason, these executives will receive six months of (i) base
salary, and (ii) medical and dental insurance benefits. Upon a change in control
transaction, one hundred percent of the then-unvested options granted to these
executives shall vest if such options are not assumed by the successor
corporation (twenty-five percent if such options are assumed). If such options
are assumed and the executive’s employment is either terminated other than for
cause or good reason within twelve (12) months of a change of control
transaction, one hundred percent of the executive’s then-unvested options shall
vest and become exercisable.
 